                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7          Email: asorenson@swlaw.com
                                                                         bgriffith@swlaw.com
                                                       8                 hcheong@swlaw.com
                                                       9    Attorneys for Defendant Bank of America, N.A.
                                                      10                                UNITED STATES DISTRICT COURT
                                                      11                                        DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           RICHARD ZEITLIN, ADVANCED                        Case No.: 2:18-cv-01919-RFB-BNW
                                                           TELEPHONY CONSULTANTS, MRZ
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           MANAGEMENT, LLC, DONOR                           STIPULATION AND ORDER TO
                                                           RELATIONS, LLC, TPFE, INC., AMERICAN             EXTEND TIME TO FILE RESPONSE
                         LAW OFFICES

                          702-784--5200




                                                      14
                                                           TECHNOLOGY SERVICES, COMPLIANCE                  TO AND REPLY IN SUPPORT OF
                               L.L.P.




                                                      15   CONSULTANTS, CHROME BUILDERS                     DEFENDANT’S MOTION FOR
                                                           CONSTRUCTION, INC., and UNIFIED                  SUMMARY JUDGMENT
                                                      16   DATA SERVICES,
                                                                                                            (FIRST REQUEST)
                                                      17                          Plaintiffs,

                                                      18   v.

                                                      19   BANK OF AMERICA, N.A., and JOHN and
                                                           JANE DOES 1-100,
                                                      20
                                                                                  Defendants.
                                                      21

                                                      22             Pursuant to Local Rules IA 6-1, 7-1, and 7-2, Plaintiffs Richard Zeitlin; Advanced

                                                      23   Telephony Consultants; MRZ Management, LLC; Donor Relations, LLC; TPFE, Inc.; American

                                                      24   Technology Services; Compliance Consultants; Chrome Builders Construction, Inc.; and Unified

                                                      25   Data Services (the “Plaintiffs”) and Defendant Bank of America, N.A. (“BANA”), by and

                                                      26   through their respective undersigned counsel of record, submit this Stipulation and Proposed

                                                      27   Order for a 2-day extension of Plaintiffs’ deadline to file their response to BANA’s Motion for

                                                      28   Summary Judgment (ECF Nos. 114, 115) (the “Motion”) from July 12, 2021, Plaintiffs’ current


                                                           4822-2670-8721
                                                       1   deadline to respond pursuant to ECF No. 130, to July 14, 2021. BANA’s Motion was filed, along
                                                       2   with a Motion to Seal, on May 24, 2021. [ECF Nos. 113-115.]
                                                       3             The Parties also request that the deadline for BANA to file a reply in support of its Motion
                                                       4   be extended to July 28, 2021. BANA’s deadline to file a reply is currently July 19, 2021. [ECF
                                                       5   No. 130.]
                                                       6             This is the Parties’ first request for an extension of the briefing deadlines for the Motion
                                                       7   and is not intended to cause any delay or prejudice to any party. The reason for the extension is to
                                                       8   give the Parties time to evaluate and respond to the arguments set forth in the Motion and
                                                       9   Plaintiff’s response to the Motion.
                                                      10             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                      11   for Plaintiffs to file their response to the Motion is extended to and through July 14, 2021 and the
                                                      12   time for BANA to file its reply in support of the Motion is extended to and through July 28, 2021.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   ///
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14   ///
                               L.L.P.




                                                      15   ///
                                                      16   ///
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                             -2-
                                                           4822-2670-8721
                                                       1   IT IS SO STIPULATED.
                                                       2
                                                           Dated: July 12, 2021             Dated: July 12, 2021
                                                       3
                                                           THE BERNHOFT LAW FIRM, S.C.      SNELL & WILMER L.L.P.
                                                       4
                                                             /s/ Daniel James Treuden        /s/ Holly E. Cheong
                                                       5
                                                           Robert G. Bernhoft, Esq.         Amy F. Sorenson, Esq.
                                                       6   Admitted Pro Hac Vice            Nevada Bar No. 12495
                                                           Wisconsin Bar No. 1032777        Blakeley E. Griffith, Esq.
                                                       7   Thomas E. Kimble, Esq.           Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice            Holly E. Cheong, Esq.
                                                       8   Illinois Bar No. 6257935         Nevada Bar No. 11936
                                                           Daniel James Treuden, Esq.       3883 Howard Hughes Parkway, Suite 1100
                                                       9                                    Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      10   1402 E. Cesar Chavez Street
                                                           Austin, Texas 78702              Attorneys for Defendant Bank of America,
                                                      11                                    N.A.
                                                           Joel F. Hansen, Esq.
                                                      12   Nevada Bar No. 1876
             3883 Howard Hughes Parkway, Suite 1100




                                                           Hansen & Hansen, LLC
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           9030 W. Cheyenne Avenue, #210
                         LAW OFFICES




                                                           Las Vegas, Nevada 89129
                          702-784--5200




                                                      14
                               L.L.P.




                                                      15   Attorneys for Plaintiffs
                                                      16

                                                      17                                         IT IS SO ORDERED.
                                                      18                                         ____________________________________
                                                      19                                         UNITED STATES DISTRICT JUDGE

                                                      20                                                  July 12, 2021
                                                                                                 DATED: ____________________________

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                           -3-
                                                           4822-2670-8721
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER TO EXTEND TIME TO FILE RESPONSE TO AND REPLY IN SUPPORT
                                                       4   OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (FIRST REQUEST) with
                                                       5   the Clerk of the Court for the U. S. District Court, District of Nevada by using the Court’s
                                                       6   CM/ECF system. Participants in the case who are registered CM/ECF users will be served by the
                                                       7   CM/ECF system.
                                                       8             DATED: July 12, 2021
                                                       9
                                                                                                        /s/ Maricris Williams
                                                      10                                               An Employee of Snell & Wilmer L.L.P.

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -4-
                                                           4822-2670-8721
